Name: 91/146/EEC: Commission Decision of 19 March 1991 concerning protective measures against cholera in Peru
 Type: Decision_ENTSCHEID
 Subject Matter: health;  America;  fisheries;  international trade;  foodstuff
 Date Published: 1991-03-20

 Avis juridique important|31991D014691/146/EEC: Commission Decision of 19 March 1991 concerning protective measures against cholera in Peru Official Journal L 073 , 20/03/1991 P. 0034 - 0034 Finnish special edition: Chapter 3 Volume 36 P. 0220 Swedish special edition: Chapter 3 Volume 36 P. 0220 COMMISSION DECISION of 19 March 1991 concerning protective measures against cholera in Peru (91/146/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), and in particular Article 19 thereof, Whereas in accordance with Article 19 of Directive 90/675/EEC the necessary decisions shall be adopted in particular concerning the importation of certain products from third countries in which any phenomenon liable to present a serious threat to animal or public health appears or spreads; Whereas an epidemic of cholera is developing in Peru; whereas this disease presents a serious threat to public health and whereas the cholera agent may contaminate animals as well as products of animal origin; Whereas a mission of Community experts has visited Peru in order to examine the situation and to study the guarantees necessary to avoid the risk of introducing cholera into the Community; Whereas it is necesary to prohibit the importation of fisheries products originating in or coming from Peru; whereas, however, this prohibition must not be applied to certain consignments covered by appropriate guarantees given by the official Peruvian authorities; Whereas the abovementioned guarantees shall apply without prejudice to conditions applicable, despite this exceptional situation, to importations coming from Peru; Whereas provisions should be laid down to ensure that effective checks are conducted on products accompanied by certificates in the Member State where they are intended to be released for consumption and there should be a review of the provisions of this Decision where a check on import reveals the presence of the cholera vibrio; Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Veterinary Committee; HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the importation of fisheries and fresh water products originating in or coming from Peru, with the exclusion of fish meal. Article 2 However, the prohibition laid down in Article 1 shall not apply to consignments of fisheries products with the exclusion of bivalve molluscs and fishery products from artisanal fisheries originating in Peru and accompanied by an official certificate delivered by CERPER (public enterprise for the certification of fisheries products of Peru) comprising the following elements: - Number and date; - Description of consignment and nature of treatment; - Registration and approval number of the factory; - Attestation that the factory is subject to an inspection regime enforced by agents of CERPER; - Attestation that the processing methods conform to CERPER circular 70-021/91 of 21 February 1991; - Signature of an official representative of CERPER. Article 3 Member States shall prohibit the re-expedition to the territory of other Member States the products referred to in Article 2, unless the products are introduced into a port or airport and that they are destined for another port or airport equipped with an inspection post and that the products are transported, as the case may be, by sea or air. Article 4 If during an import check the authorities of the Member States discover the presence of the cholera agent, they shall so inform the Commission and the other Member States immediately, without prejudice to measures to be taken in respect of the contaminated consignment. Article 5 The Commission shall follow the development of the situation and this Decision shall be amended immediately in the light of that development and in particular in the case allowed for in Article 4. Article 6 This Decision is addressed to the Member States. Done at Brussels, 19 March 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1.